



TRA (SLP REORGANIZATION) TERMINATION AND RELEASE AGREEMENT
THIS TRA (SLP REORGANIZATION) TERMINATION AND RELEASE AGREEMENT (this
“Agreement”), is entered into as of July 31, 2020 (the “Effective Date”) by and
among GoDaddy Inc., a Delaware corporation (together with its Subsidiaries that
are consolidated for U.S. federal income tax purposes, the “Company”), and SLP
III Kingdom Feeder I, L.P., a Delaware limited partnership (the “TRA Party” and
together with the Company, the “Parties”).
RECITALS
WHEREAS, the TRA Party has certain rights under that certain Tax Receivable
Agreement (SLP Reorganization), dated as of March 31, 2015, by and between the
Company and the TRA Party (as amended, restated, supplemented or otherwise
modified from time to time, the “TRA”);
WHEREAS, the TRA Party desires to disclaim any rights or interests under the TRA
in exchange for a Settlement Payment pursuant to this Agreement; and
WHEREAS, the Parties propose to terminate the TRA on the terms and subject to
the conditions set forth herein.
NOW, THEREFORE, in consideration of the payments and mutual releases
contemplated hereby and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties hereto agree as follows:
AGREEMENT
1. Definitions. Capitalized terms used and not defined in this Agreement
(including the Recitals hereto) shall have the respective meaning assigned to
them in the TRA.
2. Settlement Payment. As consideration for the complete and full termination of
the TRA and relinquishing all rights thereunder as further provided in this
Agreement, the Company agrees to pay the TRA Party a cash payment of
$37,508,180.00 (the “Settlement Payment”). The Company shall pay, or cause to be
paid, the Settlement Payment via wire transfer to the account set forth in
written wiring instructions provided by the TRA Party no later than ten (10)
Business Days after the date hereof.
3. Full and Complete TRA Termination. The Parties hereby agree as follows:
(a) Termination of TRA Payment Obligations. Notwithstanding anything contained
in the TRA to the contrary, effective upon the Parties entering into this
Agreement, the Parties hereto agree that the TRA shall be cancelled and
terminated in its entirety, shall become null and void and shall be of no
further force or effect, provided, however, that Sections 6.2 (Consistency), 6.3
(Cooperation), 7.1 (Notices), 7.4 (Governing Law), 7.8 (Resolution of Disputes)
and 7.12 (Confidentiality) of the TRA (collectively, the “Surviving TRA Terms”)
shall survive and remain in effect. For purposes of any notices to be provided
pursuant to Section 7.1 of the TRA, the addresses of the Parties are revised as
provided with each Party’s signature set forth below.
(b) Waiver of Notices; Waiver of Early Termination Payment. Notwithstanding any
other provisions of this Agreement or the TRA to the contrary, the TRA Party,
effective upon, and subject to, payment to the TRA Party of the Settlement
Payment, waives any past, present or future obligations of the Company to
provide notices and any past, present or future rights to receive the Early
Termination Payment or any other payments under the TRA. For the avoidance of
doubt, notwithstanding any other provisions of this Agreement or the TRA to the
contrary, the Parties agree that entering into this Agreement does not
constitute an Early Termination Notice.



--------------------------------------------------------------------------------



(c) Tax Matters. The Parties agree to treat the Settlement Payment as a payment
made pursuant to the TRA for U.S. federal and other applicable tax purposes. The
Parties agree to file all tax returns and take all tax positions consistently
with such treatment, except as required by a “determination” within the meaning
of Section 1313(a) of the Internal Revenue Code of 1986, as amended, or other
corresponding provision of applicable law. The Company shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Company is required to deduct and withhold with respect to the
making of such payment under any provision of federal, state, local or foreign
tax law. To the extent that amounts are so deducted and withheld and paid over
to the appropriate taxing authority by the Company, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
applicable TRA Party.
4. Mutual Release.
(a) TRA Party Release of Claims. Subject to and effective upon payment to the
TRA Party of the Settlement Payment, the TRA Party generally, irrevocably,
unconditionally and completely releases and forever discharges the Company and
its former, current and future direct or indirect equityholders, and controlling
persons, shareholders, members, general or limited partners, subsidiaries,
affiliates, officers, directors, managers, trustees, employees, counsel,
accountants, agents, financial advisers, consultants, insurers, heirs,
administrators and executors of any of the foregoing, and its and their
respective successors and assigns (collectively, “Company Released Parties”),
from any and all disputes, claims, charges, losses, amounts owed, assessed
interest, penalties, damages, taxes, costs, expenses, controversies, demands,
rights, liabilities, suits, proceedings, actions or causes of action of every
kind and nature (collectively, “Claims”) that the TRA Party has had in the past,
now has or might have, whether known or unknown, arising out of or relating to
the TRA. The TRA Party hereby agrees that the TRA Party shall not and shall
cause any controlled affiliates not to initiate or file any lawsuit of any kind
whatsoever or any complaint or charge against the Company or any of the other
Company Released Parties with respect to the matters released and discharged
hereby.
(b) Company Release of Claims. Subject to and effective upon payment to the TRA
Party of the Settlement Payment, the Company generally, irrevocably,
unconditionally and completely releases and forever discharges the TRA Party and
its former, current and future direct or indirect equityholders, controlling
persons, shareholders, members, general or limited partners, subsidiaries,
affiliates, officers, directors, managers, trustees, employees, counsel,
accountants, agents, financial advisers, consultants, insurers, heirs,
administrators and executors of any of the foregoing, and its and their
respective successors and assigns (collectively, “TRA Released Parties”), from
any and all Claims that Company has had in the past, now has or might have,
whether known or unknown, arising out of or relating to the TRA. The Company
hereby agrees that the Company shall not and shall cause any controlled
affiliates not to initiate or file any lawsuit of any kind whatsoever or any
complaint or charge against the TRA Party or any of the other TRA Released
Parties with respect to the matters released and discharged hereby.
(c) Release of Unknown Claims. EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED
TO CONSULT WITH LEGAL COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, A STATUTE THAT OTHERWISE PROHIBITS THE RELEASE OF
UNKNOWN CLAIMS, WHICH PROVIDES AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
BEING AWARE OF SAID CODE SECTION, EACH PARTY AGREES TO EXPRESSLY WAIVE ANY
RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY STATUTE OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT ONLY WITH RESPECT TO THE RELEASED MATTERS SET FORTH
IN THIS AGREEMENT.
THE INVALIDITY OR UNENFORCEABILITY OF ANY PART OF THIS AGREEMENT SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT OR ANY
OTHER TERMS OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.
2



--------------------------------------------------------------------------------



5. Representations, Warranties and Covenants of the TRA Party. The TRA Party
represents, warrants and covenants to the Company:
(a) Authority. The TRA Party has full power and authority to enter into this
Agreement and this Agreement constitutes valid and legally binding obligations
of the TRA Party, enforceable in accordance with their respective terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally.
(b) Title to and No Assignment of TRA Rights. The TRA Party has good and
marketable title to the right to receive certain payments and other rights under
the TRA (the “TRA Rights”) and the TRA Party has not, directly or indirectly,
assigned or transferred or purported to assign or transfer to any Person any of
the TRA Rights or any portion thereof. No Person has any outstanding option or
preemptive or similar right to purchase any of TRA Rights or any of the TRA
Party’s rights under the TRA.
(c) Consents. No consent, approval, qualification, order or authorization of, or
filing with, any Person is required on the part of the TRA Party in connection
with TRA Party’s valid execution, delivery or performance of this Agreement.
6. Representations, Warranties and Covenants of the Company. The Company
represents, warrants and covenants to the TRA Party the following:
(a) Authority. The Company has full power and authority to enter into this
Agreement, and this Agreement constitutes a valid and legally binding obligation
of the Company, enforceable in accordance with it terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.
(b) Consents. No consent, approval, qualification, order or authorization of, or
filing with, any Person is required on the part of the Company in connection
with the Company’s valid execution, delivery or performance of this Agreement.
7. Further Assurances. If any further action is reasonably necessary to carry
out the intent and purpose of this Agreement, then each Party shall take such
further action (including the execution and delivery of further documents) as
any other Party reasonably requests to carry out such purpose, including
executing any agreement or providing additional information, documents and other
materials for purposes of preparing any financial statement, preparing any tax
return or contesting or defending any audit, examination or controversy in
connection with the transactions contemplated by this Agreement.
8. Public Disclosures.
(a) Disclosure Restrictions. Nothing in this Agreement shall limit a Party’s
ability to make such disclosures regarding this Agreement or the transactions
contemplated by this Agreement including, without limitation, filing this
Agreement with the Securities and Exchange Commission, or any other comparable
foreign, domestic, state and local securities regulatory authority to which the
Company is subject, to the extent required or deemed appropriate by such Party,
taking into account the advice of such Party’s counsel, to comply with
applicable law, including federal securities laws, rules or regulations or the
requirements of any exchange on which a Party’s (or its affiliate’s) securities
may be listed, quoted or traded.
(b) Non-Compliance with Disclosure Restrictions. Each Party shall be liable for
any failure of its affiliates or representatives to comply with the Surviving
TRA Terms and the restrictions set forth under Section 8(a).
9. Authority to Execute Agreement. By signing below, each Party warrants and
represents that the Person signing this Agreement on its behalf has authority to
bind that Party and that the Party’s execution of this Agreement is not in
violation of any by-law, covenants and/or other restrictions placed upon them.
3



--------------------------------------------------------------------------------



10. Costs and Expenses. Each Party shall be responsible for its own costs and
expenses incurred in connection with the transactions contemplated by this
Agreement, including but not limited to any further actions requested pursuant
to Section 7.
11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles that would mandate the application of the laws of
another jurisdiction.
12. Amendments. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
TRA Party.
13. Entire Agreement; No Third Party Beneficiaries. Subject to and except as may
be specifically provided herein, this Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof. This Agreement
shall be binding upon and inure solely to the benefit of each Party hereto and
their respective successors and permitted assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.
14. Disclaimer of Reliance. EACH PARTY EXPRESSLY WARRANTS THAT HE, SHE, OR IT
HAS CAREFULLY READ THIS AGREEMENT (INCLUDING THIS DISCLAIMER OF RELIANCE SET
FORTH IN APPROPRIATELY CONSPICUOUS LANGUAGE) AND ANY EXHIBITS ATTACHED TO THIS
AGREEMENT, UNDERSTANDS THEIR CONTENTS, AND SIGNS THIS AGREEMENT AS HIS, HER, OR
ITS OWN FREE ACT. EACH PARTY EXPRESSLY WARRANTS THAT NO PROMISE OR AGREEMENT
WHICH IS NOT HEREIN EXPRESSED HAS BEEN MADE TO HIM, HER, OR IT IN EXECUTING THIS
AGREEMENT, AND THAT HE, SHE, OR IT IS NOT RELYING UPON (INDEED, EXPRESSLY
DISCLAIMS RELIANCE UPON) ANY STATEMENT OR REPRESENTATION OF ANY PARTY OR ANY
AGENT OF THE PARTIES BEING RELEASED HEREBY. EACH PARTY AGREES THIS IS AN
ARM’S-LENGTH TRANSACTION (NO FIDUCIARY RELATIONSHIP EXISTS) AND IS RELYING
SOLELY ON HIS, HER, OR ITS OWN JUDGMENT, AND EACH PARTY HAS BEEN REPRESENTED BY,
OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY BUT IS OF THEIR OWN FREE WILL
NOT REPRESENTED BY, LEGAL COUNSEL IN THIS MATTER, AS WELL AS CONSULT WITH ANY
FINANCIAL, TAX OR OTHER ADVISORS. ANY PARTY WHO IS UNREPRESENTED COVENANTS THAT
HE, SHE, OR IT HAS READ THE ENTIRE CONTENTS OF THIS AGREEMENT IN FULL, AND IS
AWARE OF THE LEGAL CONSEQUENCES OF THIS AGREEMENT.
15. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.
16. Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.
[Signature page follows]


4




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this TRA (SLP Reorganization)
Termination and Release Agreement as of the Effective Date.

GODADDY INC.
SLP III KINGDOM FEEDER I, L.P.
By: Silver Lake Technology Associates III, L.P., its general partner
By: SLTA III (GP), L.L.C., its general partner
By: Silver Lake Group, L.L.C., its managing member
By:/s/ Aman BhutaniBy:/s/ Lee WittlingerName:Aman BhutaniName:Lee
WittlingerTitle:Chief Executive OfficerTitle:Managing Director









[Signature page for the TRA (SLP Reorganization) Termination and Release
Agreement]

